PER CURIAM.
Eugene Young appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the attachments to the order denying relief fail to demonstrate that Young is not entitled to relief, we reverse.
Young is seeking 133 days of jail credit for time spent in county jail prior to sentencing. The trial court agreed that Young is entitled to this amount of credit and stated that his written sentence reflected that 133 days were to be credited against his prison sentence. However, the two copies of the judgment and sentence attached to the trial court’s order do not show any reference to jail credit. On remand, the trial court should either enter an order directing that Young be awarded 133 days of jail time credit or attach to its order denying relief a copy of a judgment and sentence that clearly reflect that this *1212amount of time has been awarded to Young.
Reversed and remanded.
FULMER, A.C.J., and GREEN and DAVIS, JJ., Concur.